97 F.3d 1458
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reverend Vernon Melvin BLACKMAN, Plaintiff-Appellant,v.CROWN CONSTRUCTION COMPANY;  Michael Crown, Owner;  SharonCrown, Owner, Defendants-Appellees.
No. 95-56384.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 25, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Reverend Vernon Melvin Blackman appeals pro se the district court's summary judgment in favor of Crown Construction Company and Michael and Sharon Crown in Blackman's action alleging that the Crowns violated his civil rights, pursuant to 42 U.S.C. §§ 1981, 1982, and 1983, and various California state causes of action including trespass, breach of implied warranty of habitability, maintenance of a nuisance, and intentional infliction of emotional distress.  The district court concluded that all of Blackman's claims were barred by the applicable California statute of limitations.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3